Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant' s arguments filed 6/16/2021 regarding claims rejections under 35 U.S.C. 103 in claims 1 and 7 have been fully considered and are persuasive. Thus, the 103 claims rejections in claims 1 and 7 have been withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-16 are allowed.
The most pertinent prior art is “Saur US 20200363782”. 
As to claim 1, Saur teaches all the claim limitations except “the first coordinate variation calculating step is for driving a processor to calculate a difference between the first instantaneous coordinate and the first initial coordinate to obtain a first difference value”; “the second coordinate variation calculating step is for driving the processor to calculate a difference between the second instantaneous coordinate and the second 

As to claim 7, Saur teaches all the claim limitations except “the coordinate variation calculating step is for driving a processor to calculate a difference between each of the instantaneous coordinates and each of the initial coordinates to obtain a plurality of difference values, and each of the instantaneous coordinates is corresponding to each of the initial coordinates”; and “providing a relative coordinate variation calculating step, wherein the relative coordinate variation calculating step is for driving the processor to calculate a difference between two of the instantaneous coordinates to obtain a plurality of relative instantaneous difference values, and driving the processor to calculate a difference between two of the initial coordinates to obtain a plurality of relative initial difference values, and then driving the processor to calculate a difference between each of the relative instantaneous difference values and each of the relative initial difference values to obtain a plurality of relative difference values; and providing a dynamic reference deviation determining step, wherein the dynamic reference deviation determining step is for driving the processor to determine whether or not the dynamic reference coordinate system is deviated according to the difference values and the relative difference values”. The instant claim has a unique limitation and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAL C MANG/            Examiner, Art Unit 2863                                                                                                                                                                                            
/TARUN SINHA/            Primary Examiner, Art Unit 2863